RYMER, Circuit Judge,
dissenting:
I believe the ALJ’s reasoning was sufficiently clear, and see no point to remanding.
First, Garnica’s own testimony provided all the explanation needed for the demands of prior work. The applicant’s testimony is a proper source for the requirements of her past work as actually performed, Pinto v. Massanari, 249 F.3d 840, 845 (9th Cir.2001), and unlike Pinto, here there is no dispute that Garnica’s past orange sorting work as she described it falls within the residual functional capacity that the ALJ found — light work limited to simple, repetitive tasks.
Second, the requirements in SSR 00-4p apply only where the ALJ relies on the applicant’s prior work as generally performed in the national economy, not as actually performed; only as to the former does the DOT have any relevance.1 The applicant’s ability to do either is sufficient to deny the claim at step four, and we do not require the ALJ to address both. Pinto, 249 F.3d at 845.
Third, just prior to rejecting Dr. Anees’s report, the ALJ discussed at length the contrary conclusions of examining physician Dr. Broadbent and state agency consulting physicians. The ALJ also properly drew support from the notes of treating physician Dr. Rodas, who observed in September 1997 that Garnica had stopped taking certain medication but nevertheless did not complain of musculoskeletal pain. Moreover, “[w]hen confronted with conflicting medical opinions, an ALJ need not accept a treating physician’s opinion that is conclusory and brief and unsupported by clinical findings,” Tonapetyan v. Halter, *257242 F.3d 1144, 1149 (9th Cir.2001), which he could well conclude Dr. Anees’s were.
I would, therefore, affirm.

. See SSR 00-4p ("In making disability determinations, we rely primarily on the DOT ... for information about the requirements for work in the national economy. We use these publications at steps 4 and 5.... ”); SSR 82-61 ("The [DOT] descriptions can be relied upon — for jobs that are listed in the DOT — to define the job as it is usually performed in the national economy.”); Pinto, 249 F.3d at 845 (“Social Security Regulations name two sources of information that may be used to define a claimant’s past relevant work as actually performed: a properly completed vocational report, SSR 82-61, and the claimant’s own testimony, SSR 82-41.”).